Title: To James Madison from Jonathan Williams, 21 June 1812
From: Williams, Jonathan
To: Madison, James


Sir
New York June 21. 1812
By the 27th Section of the Act of 16 March 1802 it is declared that the Engineers “shall be subject at all times to do duty in such places and on such Service as the President of the United States shall direct,” and By the 63d Article of War “the Engineers are not to assume nor are subject to be ordered on any duty beyond the Line of their profession, except by the special order of the President of the United States.”
While the peace establishment alone existed I had but 3 superior Officers (Genl Wilkinson, Colonels Burbeck & Cushing). I have now 14 superiors, and while I cannot assume the command of a subaltern, I am exposed to perform professional duties where a subaltern commands.
War being now declared, my Situation in this Harbour becomes humiliating to the last degree. Works that have been constructed by me become inhabited and commanded by my inferiors, while I appear to be merely a spectator, for in military command I have not the authority of a Serjeant.
I pray you Sir to releive me from this unpleasant Situation, and by a special order, which you alone can give, to place me in that, which my nominal rank naturally points out, and which my honour requires. I indulge a hope that this reasonable request will be complied with immediately, and that by return of post I shall be placed in a command consistent with my Character, and such as I hope, also, is not unmerited by the public Services I have performed. I have the honour to be with the greatest Respect Sir Your most obedient & most humble Servant
Jona Williams
